Per Curiam.
The relator, Miller Logging Company, seeks by certiorari proceedings in this court a review and reversal of an order of the superior court for Snohomish county, denying an order of necessity prayed for by it in a condemnation proceeding commenced and prosecuted in the superior court for Snohomish county, in which condemnation proceeding a right of way was sought to be acquired by it for a logging road as a private way of necessity, under the provisions of Ch. 133, Laws of 1913. A review of the evidence introduced upon the trial of the issue of necessity in the superior court, and a comparison thereof with the evidence introduced upon the trial of the issue of necessity, which was under consideration by us in State ex rel. Stephens v. Superior Court, 111 Wash. 205, 190 Pac. 234, convinces us that the decision in that case is controlling in this case. The evidence in this case is more voluminous and it may be said that it shows the facts touching the question of necessity in greater detail than the evidence in that case; but the situation is not shown to be substantially different, and we are quite convinced that it calls for the same conclusion. That is, that there is no necessity in law for the right of way here sought, in view of the fact that relator has a fairly practical means of access to market for its logs and timber over the highway furnished by the waters of the Snohomish river.
The order of the superior court is affirmed.